


Exhibit 10.2
[uhga02.jpg]
NONQUALIFIED STOCK OPTION AWARD


  


Award Date


[Grant Date]
 
Option Shares


[Number of Shares Granted]
 
Exercise Price


[Price]
 
Expiration Date


 [Expiration Date]



THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
award date specified above (the “Award Date”) granted to
[Participant Name]
(the “Optionee”) the option (the “Option”) to purchase that number of shares of
UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), indicated above (the “Option Shares”). The Option that this
Award represents will expire on the expiration date indicated above (the
“Expiration Date”), unless it is terminated prior to that time in accordance
with this Award.
The Option Shares represented by this Award shall become exercisable as follows:
___% on each of the ___________________________ anniversaries, unless this
Option shall have terminated or the vesting shall have accelerated as provided
in this Award. Once this Option has become exercisable for all or a portion of
the Option Shares, it will remain exercisable for all or such portion of the
Option Shares, as the case may be, until the Option expires or is terminated as
provided in this Award.
By accepting this Award, the Optionee acknowledges that the Optionee will not
have any of the rights of a shareholder with respect to the Option Shares until
the Optionee has duly exercised the Option and paid the exercise price indicated
above (the “Exercise Price”) and applicable withholding taxes in accordance with
this Award. The Optionee further acknowledges and agrees that the Company may
deliver, by electronic mail, the use of the Internet, including through the
website of the agent appointed by the Committee to administer the UnitedHealth
Group Incorporated 2011 Stock Incentive Plan (the “Plan”), the Company intranet
web pages or otherwise, any information concerning the Company, this Award, the
Plan pursuant to which the Company granted this Award, and any information
required by the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
This Option is subject to the further terms and conditions set forth below and
to the terms of the Plan. A copy of the Plan is available upon request. In the
event of any conflict between the terms of the Plan and this Award, the terms of
the Plan shall govern. Any terms not defined herein shall have the meaning set
forth in the Plan.
* * * * *
1.    Nonqualified Option. The Company does not intend that the Option shall be
an Incentive Stock Option governed by the provisions of Section 422 of the
Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------




2.    Termination of Option. The Option shall terminate on the Expiration Date.
The Option shall terminate prior to the Expiration Date if the Optionee ceases
to be employed by the Company or any Affiliate, except that:
(a)     General. Except as expressly provided in Section 10 or this Section 2,
if prior to vesting of the Options as set forth herein, the Optionee ceases to
be an employee of the Company or any Affiliate for any reason (voluntary or
involuntary), then the Optionee may, at any time within the Exercise Period (as
defined below), exercise the Option to the extent of the full number of Option
Shares which were exercisable and which the Optionee was entitled to purchase
under the Option on the date of the termination of his or her employment.
(b)     Death or Long-Term Disability. If the Optionee dies while employed by
the Company or any Affiliate, or if the Optionee’s employment by the Company or
any Affiliate is terminated due to the Optionee’s failure to return to work as
the result of a long-term disability which renders the Optionee incapable of
performing his or her duties as determined under the provisions of the Company’s
long-term disability insurance program (“Disability”), then: (i) all unvested
Option Shares hereunder shall immediately vest and be exercisable, and (ii) the
Optionee (or the Optionee’s personal representatives, administrators or
guardians, as applicable, or any person or persons to whom the Option is
transferred by will or the applicable laws of descent and distribution) may
(subject to earlier expiration on the Expiration Date) at any time within a
period of five years after the Optionee’s death or Disability, or for such other
longer period established at the discretion of the Committee, exercise the
Option to the extent of the full number of Option Shares which are exercisable
following such vesting.
(c)     Severance. Subject to Section 10, if Optionee’s employment with the
Company or any Affiliate terminates at a time when Optionee is not eligible for
Retirement (as defined below) and, in the circumstances, Optionee is entitled to
severance or separation pay, the following provisions will apply. If the
Optionee is entitled to severance under the Company’s severance pay plan as in
effect on the date hereof and the Optionee is not eligible for Retirement (as
defined below) at the time of termination of employment, then the Option shall
continue to vest and become exercisable for the period of such severance. If
Optionee is entitled to severance under an employment agreement entered into
with the Company, then the Option shall continue to vest and become exercisable
for the period of such severance that Optionee is entitled to receive as of the
date hereof. If the Optionee is entitled to separation pay other than under the
Company’s severance pay plan or an employment agreement, then vesting of the
Option shall continue for the lesser of the period (i) the Optionee would have
received payments under the severance pay plan as in effect on the date hereof,
had the Optionee been eligible for such payments; or (ii)  of separation pay. In
either case, should the Optionee be paid in a lump sum versus bi-weekly
payments, the Option shall continue to vest for the time in which severance or
separation pay would have been paid had it been paid bi-weekly. Any portion of
the Option that vests after the Optionee’s termination of employment pursuant to
this Section 2(c) may be exercised during the Exercise Period (as defined
below). For avoidance of doubt, any Options that are unvested on the date of
termination of Optionee’s employment and do not vest under the schedule set
forth herein during the applicable severance or separation pay period identified
above in this Section 2(c) shall be forfeited.

2

--------------------------------------------------------------------------------




(d)    Retirement. If the Optionee’s employment by the Company or any Affiliate
is terminated and at the time of termination the Optionee is eligible for
Retirement, then (i) the Option shall continue to vest and become exercisable as
if such termination of employment had not occurred and (ii) the Optionee may, at
any time within the shorter of (1) the Expiration Date of the Option, or (2) a
period of five years after such termination of employment or for such other
longer period established at the discretion of the Committee, exercise the
Option to the extent of the full number of Option Shares which are then
exercisable.
(e)    For the purposes of this Award, “Exercise Period” shall mean the greater
of: (i) a period of three months after the date of termination of the Optionee’s
employment; (ii) a period of three months after vesting ceases as provided in
Section 2(c) if Optionee receives severance or separation pay; or (iii) such
other longer period established at the discretion of the Committee. This Option
shall in no event be exercisable after the Expiration Date.
(f)    For purposes of this Award, “Retirement” means the termination of
employment of an Optionee who is age 55 or older with at least ten years of
Recognized Employment with the Company or any Affiliate other than by reason of
(i) death or Disability or (ii) Cause.
(g)    For purposes of this Award, “Recognized Employment” shall include only
employment since the Optionee’s most recent date of hire by the Company or any
Affiliate, and shall not include employment with a company acquired by
UnitedHealth Group or any Affiliate before the date of such acquisition.
3.    Forfeiture of Option and Shares. This section sets forth circumstances
under which the Optionee shall forfeit all or a portion of the Options, or be
required to repay the Company for the value realized in respect of all or a
portion of the Options.
(a)    Violation of Restrictive Covenants. If the Optionee violates any
provision of the Restrictive Covenants in Section 4 of this Award, then any (i)
unvested Options and (ii) Options that vested within one year prior to the
Optionee’s termination of employment with the Company or any Affiliate or at any
time after such termination of employment and that have not been exercised shall
be immediately cancelled and rendered null and void without any payment therefor
(the “Forfeited Options”). If any such Forfeited Options have been exercised
prior to the Optionee’s violation of the Restrictive Covenants, the Optionee
shall be required to repay or otherwise reimburse the Company, upon demand, an
amount in cash or Common Stock having a value equal to the amount described in
this Section 3(a) below.
To the extent that such Option Shares have been sold, the amount shall be the
aggregate proceeds received from such sale of the net Option Shares acquired
after payment of the Exercise Price and any applicable taxes (“Net Option
Shares”) . To the extent that the Net Option Shares have not been sold at the
time Company demand is made, the amount shall be the aggregate Fair Market Value
of the Net Option Shares on the date the Forfeited Options were exercised.

3

--------------------------------------------------------------------------------




(b)    Fraud. If the Board determines that the Optionee has engaged in fraud
that, in whole or in part, caused the need for a material restatement of the
Company’s consolidated financial statements, then any vested and unvested
Options then held by the Optionee shall be immediately cancelled and rendered
null and void without any payment therefor. In addition, for any Options that
were exercised during the 12-month period following the first public issuance or
filing with the Securities Exchange Commission (whichever occurs first) of the
incorrect financial statements (the “Covered Options”), the Optionee shall be
required to repay or otherwise reimburse the Company, upon demand, an amount in
cash or Common Stock having a value equal to the amount described in this
Section 3(b) below, depending on whether the Optionee still holds the Option
Shares acquired upon exercise of the Covered Options.
To the extent that such Option Shares have been sold, the amount shall be the
aggregate proceeds received from such sale of the Net Option Shares. To the
extent that the Net Option Shares have not been sold at the time Company demand
is made, the amount shall be the aggregate Fair Market Value of the Net Option
Shares on the date the Covered Options were exercised.
(c)    In General. This section does not constitute the Company’s exclusive
remedy for the Optionee’s violation of the Restrictive Covenants or commission
of fraudulent conduct. As the forfeiture and repayment provisions are not
adequate remedies at law, the Company may seek any additional legal or equitable
remedy, including injunctive relief, for any such violations. The provisions in
this section are essential economic conditions to the Company’s grant of Options
to the Optionee. By receiving the grant of Options hereunder, the Optionee
agrees that the Company may deduct from any amounts it owes the Optionee from
time to time (such as wages or other compensation, deferred compensation
credits, vacation pay, any severance or other payments owed following a
termination of employment, as well as any other amounts owed to the Optionee by
the Company) to the extent of any amounts the Optionee owes the Company under
this section. The provisions of this section and any amounts repayable by the
Optionee hereunder are intended to be in addition to any rights to repayment the
Company may have under Section 304 of the Sarbanes-Oxley Act of 2002 and other
applicable law.
4.    Restrictive Covenants. In consideration of the terms of this Award and the
Company’s sharing of Confidential Information with the Optionee, the Optionee
agrees to the Restrictive Covenants set forth below. For purposes of these
Restrictive Covenants, the “Company” means UnitedHealth Group Incorporated and
all of any Affiliate and other affiliates.
(a)    Confidential Information. The Optionee will be given access to and
provided with sensitive, confidential, proprietary and trade secret information
(“Confidential Information”) in the course of the Optionee’s employment.
Examples of Confidential Information include: inventions; new product or
marketing plans; business strategies and plans; merger and acquisition targets;
financial and pricing information; computer programs, source codes, models and
databases; analytical models; customer lists and information; and supplier and
vendor lists and other information which is not generally available to the
public. The Optionee agrees not to disclose or use Confidential Information,
either during

4

--------------------------------------------------------------------------------




or after the Optionee’s employment with the Company, except as necessary to
perform the Optionee’s duties or as the Company may consent in writing.
(b)    Non-Solicitation. During the Optionee’s employment and for the greater of
two years after the termination of the Optionee’s employment for any reason
whatsoever, or the period of time for which the Option remains exercisable, the
Optionee may not, without the Company’s prior written consent, directly or
indirectly, for the Optionee or for any other person or entity, as agent,
employee, officer, director, consultant, owner, principal, partner or
shareholder, or in any other individual or representative capacity:
(i)
Solicit or conduct business with any business competitive with the Company from
any person or entity: (A) who was a Company provider or customer within the 12
months before Optionee’s employment termination and with whom Optionee had
contact regarding the Company’s activity, products or services, or for whom
Optionee provided services or supervised employees who provided those services,
or about whom the Optionee learned Confidential Information during employment
related to the Company’s provision of products or services to such Company
provider or customer, or (B) was a prospective provider or customer the Company
solicited within the 12 months before Optionee’s employment termination and with
whom Optionee had contact for the purposes of soliciting the person or entity to
become a provider or customer of the Company, or supervised employees who had
those contacts, or about whom the Optionee learned Confidential Information
during employment related to the Company’s provision of products or services to
such prospective Company provider or customer;

(ii)
Raid, hire, employ, recruit or solicit any Company employee or consultant who
possesses Confidential Information of the Company to leave the Company;

(iii)
Induce or influence any Company employee, consultant, or provider who possesses
Confidential Information of the Company to terminate his, her or its employment
or other relationship with the Company; or

(iv)
Assist anyone in any of the activities listed above.



(c)    Non-Competition. During the Optionee’s employment and for the greater of
one year after the termination of the Optionee’s employment for any reason
whatsoever or the period of time for which the Option remains exercisable, the
Optionee may not, without the Company’s prior written consent, directly or
indirectly, for the Optionee or for any other person or entity, as agent,
employee, officer, director, consultant, owner, principal, partner or
shareholder, or in any other individual or representative capacity:

5

--------------------------------------------------------------------------------




(i)
Engage in or participate in any activity that competes, directly or indirectly,
with any Company activity, product or service that Optionee engaged in,
participated in, or had Confidential Information about during Optionee’s last 36
months of employment with the Company; or

(ii)
Assist anyone in any of the activities listed above.

Notwithstanding the foregoing, this Section 4(c) will apply to the extent
permissible under the ABA Model Rules of Professional Conduct’s provisions
regarding restrictions on the right to practice law or any applicable state
counterpart.
(d)    Because the Company’s business competes on a nationwide basis, the
Optionee’s obligations under this “Restrictive Covenants” section shall apply on
a nationwide basis anywhere in the United States.
(e)    To the extent Optionee and the Company agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, Optionee and the Company
acknowledge and agree that such different or inconsistent terms shall not in any
way affect or have relevance to the Restrictive Covenants contained herein.
By accepting this Option, the Optionee agrees that the provisions of this
Restrictive Covenants section are reasonable and necessary to protect the
legitimate interests of the Company.
5.    Manner of Exercise. On the terms set forth herein, the Option may be
exercised by the Optionee in whole or in part from time to time by delivering
notice of exercise (in a form and manner acceptable to the Company) to the
Company or the Committee’s designated agent, accompanied by payment of the
Exercise Price and any applicable withholding taxes (i) in cash, by wire
transfer, certified check or bank cashier’s check payable to the Company, (ii)
by delivery of shares of Common Stock already owned by the Optionee, (iii) by
withholding shares of Common Stock from the total number of shares of Common
Stock acquired upon exercise under this Award having a fair market value, on the
exercise date, equal to the aggregate Exercise Price and any applicable
withholding taxes, or (iv) by delivery of a combination of cash, withholding of
shares of Common Stock acquired upon exercise of this Award, and/or delivery of
shares of Common Stock already owned by the Optionee; provided, that the
Optionee shall not be entitled to tender shares of Common Stock pursuant to
successive, substantially simultaneous exercises of options to purchase Common
Stock. Any shares already owned by the Optionee referred to in the preceding
sentence must have been owned by the Optionee for no less than six months prior
to the date of exercise of the Option if such shares were acquired upon the
exercise of another option or upon the vesting of restricted stock or restricted
stock units. Notwithstanding anything to the contrary in this Award, the Company
shall not be required to issue or deliver any shares of Common Stock upon
exercise of any Option until the requirements of any federal or state securities
laws, rules or regulations or other laws or rules (including the rules of any

6

--------------------------------------------------------------------------------




securities exchange) as may be determined by the Company to be applicable have
been and continue to be satisfied (including an effective registration of the
shares under federal and state securities laws).
6.    No Guarantee of Employment. This Award does not confer on the Optionee any
right to continued employment or any other relationship with the Company or any
Affiliate, nor will it interfere in any way with the right of the Company to
terminate Optionee at any time. Optionee’s employment with the Company is at
will.
7.    No Transfer. During the Optionee’s lifetime, only the Optionee can
exercise the Option. The Optionee may not transfer the Option except by will or
the laws of descent and distribution, or pursuant to a domestic relations order
as described in the Code or Title I of the Employee Retirement Income Security
Act (or the rules promulgated thereunder), to the extent provided in Section 2
(b) entitled “Termination of Option.” Any attempt to otherwise transfer the
Option shall be void.
8.    Special Restriction on Transfer for Certain Optionees. If the Optionee is
an officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934 and Rule 16a-1 issued thereunder, as such status is
reasonably determined from time to time by the Board of Directors of the Company
(a “Section 16 Officer”), at any time that the Option is exercised in whole or
in part and the Company has theretofore communicated the Optionee’s status as a
Section 16 Officer to the Optionee, the following special transfer restrictions
apply to any shares of Common Stock acquired upon the exercise of the Option.
One-third (1/3) of the net number of any shares of Common Stock acquired upon
the exercise of the Option at a time when the Optionee is a Section 16 Officer
(including any shares of Common Stock or other securities subject to the Option
following any adjustment made pursuant to this Option or Section 7 of the Plan)
must be retained, and may not be sold or otherwise transferred, for a period of
at least one year following the date the Option is exercised. For purposes of
this Option, the “net number of any shares of Common Stock acquired” shall mean
the number of shares of Common Stock received with respect to the particular
exercise after reduction for any shares of Common Stock withheld by or tendered
to the Company, or sold on the market, to cover the Exercise Price of the Option
and/or to cover any federal, state, local or other payroll, withholding, income
or other applicable tax withholding required in connection with the exercise of
the Option. The restrictions of this Section 8 are in addition to, and not in
lieu of, the restrictions imposed under other Company policies and applicable
laws.
9.    Adjustments to Option Shares. In the event that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company or other
similar corporate transaction or event affecting the Shares would be reasonably
likely to result in the diminution or enlargement of any of the benefits or
potential benefits intended to be made available under the Option (including,
without limitation, the benefits or potential benefits of provisions relating to
the term, vesting or exercisability of the Option), the Committee shall, in such
manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, adjust any
or all of (a) the number and type of shares

7

--------------------------------------------------------------------------------




(or other securities or other property) subject to the Option and (b) the
exercise price with respect to the Option; provided, however, that the number of
shares covered by the Option shall always be a whole number. Without limiting
the foregoing, if any capital reorganization or reclassification of the capital
stock of the Company, or consolidation or merger of the Company with another
entity, or the sale of all or substantially all of the Company’s assets to
another entity, shall be effected in such a way that holders of the Company’s
Common Stock shall be entitled to receive stock, securities, cash or other
assets with respect to or in exchange for such shares, the Optionee shall have
the right to purchase and receive upon the basis and upon the terms and
conditions specified in this Award and in lieu of the shares of Common Stock of
the Company immediately theretofore purchasable and receivable upon the exercise
of the Option, with appropriate adjustments to prevent diminution or enlargement
of benefits or potential benefits intended to be made available under the
Option, such shares of stock, other securities, cash or other assets as would
have been issued or delivered to the Optionee if the Optionee had exercised the
Option and had received such shares of Common Stock prior to such
reorganization, reclassification, consolidation, merger or sale. The Company
shall not effect any such reorganization, consolidation, merger or sale unless
prior to the consummation thereof the successor entity (if other than the
Company) resulting from such reorganization, consolidation or merger or the
entity purchasing such assets shall assume by written instrument the obligation
to deliver to the Optionee such shares of stock, securities, cash or other
assets as, in accordance with the foregoing provisions, the Optionee may be
entitled to purchase or receive.
10.    Certain Terminations on or After Change in Control. Notwithstanding the
other vesting provisions set forth herein, but subject to the other terms and
conditions set forth herein, the Option shall become fully vested and
exercisable if, on or within two years after the effective date of a Change in
Control, the Optionee ceases to be an employee of the Company or any Affiliate
as a result of a termination of employment (i) by the Optionee for Good Reason,
(ii) by the Company or any Affiliate without Cause, (iii) at a time when
Optionee is eligible for Retirement, (iv) due to Optionee’s Disability, or (v)
in the circumstances described in Section 2(c). For purposes of this Award:


(a)
“Change in Control” shall mean the sale of all or substantially all of the
Company’s assets or any merger, reorganization, or exchange or tender offer
which, in each case, will result in a change in the power to elect 50% or more
of the members of the Board of Directors of the Company; provided, however, that
such a sale, merger or other event must also constitute either (i) a “change in
the ownership” of the Company within the meaning of Treasury Regulation
1.409A-3(i)(5)(v), (ii) a “change in the effective control” of the Company
within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi)(A)(1) (replacing
“30 percent” with “50 percent” as used in such regulation), or (iii) a change
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of Treasury Regulation 1.409A-3(i)(5)(vii).



(b)
“Cause” shall mean Optionee’s (a) material failure to follow the Company’s
reasonable direction or to perform any duties reasonably required on material
matters, (b) material violation of, or failure to act upon or report known or
suspected violations of, the Company’s Code of Conduct, as may be amended


8

--------------------------------------------------------------------------------




from time to time, (c) conviction of any felony, (d) commission of any criminal,
fraudulent, or dishonest act in connection with Optionee’s employment, or (e)
material breach of any employment agreement between the Optionee and the Company
or any Affiliate, if any. The Company will, within 90 days of discovery of the
conduct, give Optionee written notice specifying the conduct constituting Cause
in reasonable detail and Optionee will have 60 days to remedy such conduct, if
such conduct is reasonably capable of being remedied. In any instance where the
Company may have grounds for Cause, failure by the Company to provide written
notice of the grounds for Cause within 90 days of discovery shall be a waiver of
its right to assert the subject conduct as a basis for termination for Cause.


(c)
“Good Reason” shall mean the occurrence of any of the following without
Optionee’s written consent, in each case, when compared to the arrangements in
effect immediately prior to the Change in Control:

(i)
any reduction in Optionee’s base salary or a significant reduction in Optionee’s
total compensation;

(ii)
a reduction in Optionee’s annual or long-term incentive opportunities;

(iii)
a diminution in Optionee’s duties, responsibilities or authority;

(iv)
a significant diminution in the budget over which the Optionee retains
authority;

(v)
a change in Optionee’s reporting relationship; or

(vi)
a relocation of more than 25 miles from Optionee’s primary office location.

Optionee will, within 90 days of discovery of such circumstances, give the
Company written notice specifying the circumstances constituting Good Reason in
reasonable detail; provided however that this notice period shall be shortened
or waived to the extent necessary if compliance with the notice period would
cause the termination for Good Reason to occur following the second anniversary
of the effective date of the Change in Control. Except as contemplated by the
preceding sentence, in any instance where Optionee may have grounds for Good
Reason, failure by Optionee to provide written notice of the grounds for Good
Reason within 90 days of discovery shall be a waiver of Optionee’s right to
assert the subject circumstance as a basis for termination for Good Reason.
11.    Narrowed Enforcement and Severability. If a court or arbitrator decides
that any provision of this Award is invalid or overbroad, the Optionee agrees
that the court or arbitrator should narrow such provision so that it is
enforceable or, if narrowing is not possible or permissible, such provision
should be considered severed and the other provisions of this Award should be
unaffected.
12.    Injunctive Relief. The Optionee agrees that (a) legal remedies (money
damages) for any breach of the Restrictive Covenants in Section 4 of this Award
will be inadequate, (b) the Company will suffer immediate and irreparable harm
from any such breach, and (c) the Company will be entitled to injunctive relief
from a court in addition to any legal remedies the Company may seek in
arbitration.



9

--------------------------------------------------------------------------------




13.    Survival. The Restrictive Covenants and provisions regarding the
forfeiture of Options and shares in this Award shall survive the termination of
the Option.
14.    Other. An original record of this Award and all the terms thereof is held
on file by the Company. To the extent there is any conflict between the terms
contained in this Award and the terms contained in the original held by the
Company, the terms of the original held by the Company shall control. Neither
the Plan nor the Option shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and Optionee or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Option, such right shall be no greater than the right of any unsecured
creditor of the Company or any Affiliate.
15.    Governing Law. The validity, construction and effect of this Award and
any rules and regulations relating to this Award shall be determined in
accordance with the laws of the State of Minnesota (without regard to its
conflict of laws principles).
16.    Code Section 409A. It is intended that this Award and any amounts payable
under this Award shall either be exempt from or comply with Code Section 409A
(including the Treasury regulations and other published guidance relating
thereto) so as not to subject Optionee to payment of any additional tax, penalty
or interest imposed under Code Section 409A. .The provisions of this Award
certificate shall be construed and interpreted to avoid the imputation of any
such additional tax, penalty or interest under Code Section 409A yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to
Optionee.


Acceptance Date: [Acceptance Date]
Signed Electronically/Signed Manually: [Signed Electronically]





10